In re Williams, Darrius R.; — Defendant; Applying For Writ of Certiorari and/or Review, Parish of Caddo, 1st Judicial District Court Div. 3, No. 273,438; to the Court of Appeal, Second Circuit, No. 47,146-KA.
Granted in part; otherwise denied. This case is remanded to the district court for reconsideration of sentence after conducting a hearing in accord with the principles enunciated in Miller v. Alabama, 567 U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), and stating the reasons for reconsideration and sentencing on the record. See State v. Graham, 11-2260 (La.10/12/12), 99 So.3d 28. In all other respects, the application is denied.